Citation Nr: 0310795	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  00-23 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to special consideration for paired organs or 
extremities under the provisions of 38 C.F.R. § 3.383.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Loeb



INTRODUCTION

The veteran served on active duty from October 1956 to 
October 1960.

This appeal comes to the Board of Veterans' Appeals (the 
Board) on appeal of an October 2001 rating decision from the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (the RO).


REMAND

For reasons expressed immediately below, the Board has 
concluded that this case must be remanded to the RO.

On November 9, 2000, while this case was at the RO, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  The VCAA imposed obligations on VA when 
adjudicating veterans' claims.  In particular, VA must inform 
the claimant of information that is necessary to substantiate 
the claim for benefits.  See 38 U.S.C.A. § 5103.   The 
amended duty to notify also requires VA to notify a claimant 
of which portion of the information and evidence, if any, is 
to be provided by the claimant and which portion, if any, 
will be obtained by the Secretary on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The VCAA also sets out in detail VA's duty to assist a 
claimant in the development of his or her claim for VA 
benefits.  

In the veteran's case, the RO has not complied with the duty 
to notify under the VCAA.  That is, there is no notice to the 
veteran of the division of responsibilities between the 
veteran and VA in obtaining evidence necessary to 
substantiate his claim.  See Quartuccio, supra.  



A recent decision of the U. S. Court of Appeals for the 
Federal Circuit (Federal Circuit) held that the regulation 
giving the Board direct authority to cure a procedural defect 
in an appeal by providing the veteran notice under the VCAA, 
38 C.F.R. § 19.9(a)(2)(ii), was invalid as contrary to the 
statutory authority, 38 U.S.C. § 5103(b).  See Disabled 
American Veterans, et. al. v. Secretary of Department of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir., May 
1, 2003).  Thus, the record has a procedural defect in the 
notice required under the VCAA which may no longer be cured 
by the Board.  Accordingly, the Board must remand the case to 
the RO because the record does not show that he was provided 
adequate notice under the VCAA and the Board is without 
authority to do so.  Under these circumstances, it would 
potentially be prejudicial to the veteran if the Board were 
to proceed with a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

In December 2002, the Board undertook additional development 
in this case pursuant to authority granted by 67 Fed. Reg. 
3099, 3104 (Jan. 23, 2002) (codified at 38 C.F.R. 
§ 19.9(a)(2) (2002)).  The development action requested by 
the Board has resulted in the addition to the record of an 
April 2003 VA examination report.

In the above noted Disabled American Veterans case, which was 
promulgated after the development action referred to above, 
the Federal Circuit specifically noted that 38 C.F.R. 
§ 19(a)(2) (2002) is inconsistent with 38 U.S.C.A. § 7104(a) 
(West 2002) because it denies appellants a "review on 
appeal" when the Board considers additional evidence without 
having to remand the case to the RO for initial 
consideration.  Accordingly, this case must also be remanded 
to the RO so that the RO may consider the additional 
evidence.  See also Bernard v. Brown, supra.  

Consequently, the case is REMANDED to the RO for the 
following actions:

1.  The RO must ensure that all notification  
required by the VCAA is completed.  The RO should 
also review the file in order to determine if 
additional evidentiary development is necessary and 
if so undertake such development.  If any records 
sought are not obtained, the RO should notify the 
veteran of the records that were not obtained, 
explain the efforts taken to obtain them, and 
describe further action to be taken.  

2.  Thereafter, the RO should readjudicate the 
veteran's claims.  If the benefits sought on appeal 
remain denied, the veteran and his representative 
should be provided a Supplemental Statement of the 
Case that contains notice of all relevant actions 
taken on the claims, to include a summary of the 
evidence and applicable law and regulations 
considered pertinent to the issues currently on 
appeal.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act 
of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


